Application being now made for the payment of the balance of the estate to Susan Dali, request is made by L. E. Pratt, Esq., attorney for certain non-resident alleged creditors of said deceased, that the hearing be postponed, and that said alleged creditors have an opportunity for presenting their claims; which is resisted, upon the ground that the decree of August 11, 1868, is in effect a decree of distribution of the estate, and that it is now too late for a creditor to present his claim.
By the Court:
I am of opinion that the decree of August 11, 1868, was final and conclusive, determining the rights of the distributees, and that no creditor has now a right to present a claim. From and after a decree of distribution, the property no longer belongs to the estate of the deceased, but is the property of the distributees therein named, and their successors, and remains in the hands of the executors for the purposes stated in the decree only. For that reason, the motion to pospone is denied, and the executor is entitled to his order as prayed for.